Name: Decision (EU, Euratom) 2015/1569 of the Representatives of the Governments of the Member States of 16 September 2015 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2015-09-22

 22.9.2015 EN Official Journal of the European Union L 245/5 DECISION (EU, EURATOM) 2015/1569 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 16 September 2015 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges of the General Court are due to expire on 31 August 2016. Appointments should therefore be made for the period from 1 September 2016 to 31 August 2022. (2) It has been proposed that the terms of office of Mr Heikki KANNINEN and Mr Juraj SCHWARCZ as Judges of the General Court should be renewed. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Heikki KANNINEN and Mr Juraj SCHWARCZ to perform the duties of Judges of the General Court, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges of the General Court for the period from 1 September 2016 to 31 August 2022:  Mr Heikki KANNINEN,  Mr Juraj SCHWARCZ. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 September 2015. The President C. BRAUN